Citation Nr: 1439958	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or traumatic brain injury (TBI) with headaches. 

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected PTSD and/or TBI with headaches.

3.  Entitlement to service connection for cerebrovascular disease, to include as secondary to service-connected PTSD and/or TBI with headaches.

4.  Entitlement to service connection for kidney disease, to include as secondary to service-connected PTSD and/or TBI with headaches.  

5.  Entitlement to service connection for dementia, to include as secondary to service-connected PTSD and/or TBI with headaches.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to July 1946, including combat service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim in regard to whether the Veteran's hypertension, coronary artery disease, cerebrovascular disease, kidney disease, and dementia are secondary to service-connected PTSD/TBI with headaches; reasonable doubt is resolved in favor of the Veteran.  


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to, or the result of, service-connected PTSD/TBI with headaches.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Coronary artery disease, including atherosclerosis, is proximately due to, or the result of, service-connected PTSD/TBI with headaches.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  Cerebrovascular disease is proximately due to, or the result of, service-connected PTSD/TBI with headaches.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  Kidney disease is proximately due to, or the result of, service-connected PTSD/TBI with headaches.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

5.  Dementia is proximately due to, or the result of, service-connected PTSD/TBI with headaches.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is granting in full the Veteran's claims for entitlement to service connection.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.
 
II.  Analysis 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).

There is conflicting medical opinion evidence of record as to whether the Veteran's 
hypertension, coronary artery disease, cerebrovascular disease, kidney disease, and dementia are proximately due to, or the result of, the Veteran's service-connected PTSD/TBI with headaches.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In a March 2013 letter, Dr. J.W. reported that it was well documented in the 15th edition of Harrison's Principals of Internal Medicine that PTSD caused an increase of the chemical Norepinephrine, which sometimes was better known as adrenalin.   This chemical was well known to cause an increase in blood pressure which could lead to heart disease.  In the current therapy for hypertension and associated heart problems noted in Harrison's, it reviewed the effects of stress and one way of avoiding these problems was to decrease the stress in a patient's life.  PTSD was a well-known causal disease for stress and subsequently for hypertension and heart disease.  Stress was the "wear and tear" our bodies experienced as we adjust to our continually changing environment; it had physical and emotional effects on us and could create positive or negative feelings.  As a negative influence, it could result in feelings of distrust, rejection, anger, and depression, which in turn could lead to health problems such as headaches, upset stomach, rashes, insomnia, ulcers, hypertension, heart disease, and stroke.  Hypertension in turn contributed to the development of ischemic heart disease, cerebrovascular disease, and peripheral vascular disease.  This chronic vascular disease could cause restricted blood flow to the kidneys, and as a result lead to chronic kidney disease.  

Dr. J.W. maintained that there was ample medical research that acknowledged a link between PTSD and the development of dementia.  In recent years, there had been several studies regarding the link between PTSD and dementia.  Two of those studies had been conducted at VA Medical Centers and the results had been widely published in medical journals including the American Geriatrics Society and Medscape Psychiatry.  The first of these studies was conducted by Dr. M.K. The study followed 10,841 veterans aged 65 and over who were seen at the Houston VA from 1997 through 2008.  They studied two groups of veterans diagnosed with PTSD.  Group 1, veterans with PTSD and no injuries, and Group 2, veterans with PTSD and injured.  The veterans developed dementia at a rate of 11.1 percent and 7.2 percent respectively, compared to 4.5 percent and 5.9 percent respectively in the non-PTSD groups.  The second study was conducted jointly between the University of California-San Francisco and the San Francisco VA Medical Center. This study followed 181,093 veterans aged 55 and older, without dementia from 1997 through 2000.  The study's primary outcome measure was incident dementia during a 7-year follow up period between October 2000 and December 2007.  The investigators found that veterans with PTSD had a 7 year cumulative incident dementia rate of 10.6 percent versus 6.6 percent in those without the disorder.  Unadjusted analyses revealed that patients with PTSD were more than twice as likely to develop incident dementia compared with those without PTSD.  

Dr. J.W. maintained that after reviewing the medical evidence cited in this letter, combined with the Veteran's long standing service connection for traumatic brain injury and psychoneurosis/anxiety, it was more likely than not, his service connected disabilities had either caused or contributed to his current hypertension, coronary artery disease including atherosclerosis, cerebrovascular disease, kidney disease, and dementia.

In an April 2013 VA examination report S.L., MSN, ARNP-CNP, found that the Veteran's hypertension was less likely than not due to service connected disability.  S.L. reasoned that there were many correlations and associations but no definitive
link between stress and the development of hypertension per medical literature review.  In review of peer reviewed medical literature it was known that essential hypertension had not been directly related to anxiety or neurosis.  While it was well known that stress transiently elevated blood pressure in all individuals (fight or flight response), this was a normal response to catecholamine release and such temporary elevation did not aggravate or cause the underlying condition of hypertension.  Therefore, it was the opinion of this examiner following medical literature review that the Veteran's hypertension was less likely than not secondary to service connected psychoneurosis.  S.L. found that the Veteran's coronary artery disease was less likely than not due to service connected disability.  S.L. reasoned that in review of peer reviewed journals, human studies related to stress and coronary atherosclerosis had been limited in scope, due primarily to the difficulty in
quantifying the degree of atherosclerosis in asymptomatic subjects. There were many correlations and associations but no definitive link between stress and the development of atherosclerosis.  There was no evidence that stress or anxiety
could cause atherosclerosis.  S.L. found that the Veteran's cerebrovascular disease was less likely than not due to service connected disability.  S.L. reasoned that in review of the current peer reviewed medical literature, there was no evidence that linked psychoneurosis reaction (anxiety) to the development of cerebrovascular disease.  In this review, the evidence did indicate that there was a link between long term hypertension and the development of cerebrovascular disease.  Therefore, it was at least as likely as not that the Veteran's cerebrovascular disease was related
to his long term hypertension.  S.L. found that the Veteran's kidney disease was less likely than not due to service connected disability.  S.L. reasoned that though the Veteran's record contained a diagnosis of kidney disease, it was noted that the Veteran had normal kidney function with a February 28, 2011 record indicating normal BUN and creatinine.  There was mention of bladder incontinence but no evidence of kidney disease.  In review of the current peer reviewed medical literature there was no link between psychoneurosis reaction and the development of chronic kidney disease.  If chronic kidney disease were present, the literature did indicate that long term hypertension was a risk factor for the development of kidney disease.  S.L. found that the Veteran's dementia was less likely than not due to service connected disability.  S.L. reasoned that in review of the currently available peer reviewed medical literature there was documentation of relationships that existed between anxiety and the development of dementia but there was no etiological link between psychoneurosis reaction (anxiety) and the development of dementia.

In a July 2013 letter, Dr. J.W. noted that he wanted to further clarify his previous March 2013 letter.  Dr. J.W. acknowledged that the Veteran was not diagnosed with PTSD but rather was service connected for psychoneurosis with anxiety reaction.  Dr. J.W. maintained that while these were two different diagnoses, the body reacted with a similar physiological response to both conditions.  Both conditions had an element of anxiety to them, which caused stress on the body as well as the mind.  Dr. J.W. noted that his previous letter referred to multiple articles published regarding medical studies conducted on the long term effects of stress on the body.  Patients who experienced short term anxiety or depression would experience a short term increase in blood pressure.  When dealing with patients who suffered from long term mental illness such as PTSD, psychoneurosis, and anxiety, the body stayed in a heightened state of stress that did not go away.  Medical studies had confirmed that this long term stress did lead to hypertension, which was a gateway illness that over time, could lead to heart disease and vascular disease.  This vascular disease affected the circulatory system and led to chronic kidney disease, cerebrovascular disease and in many cases, led to dementia.  

Dr. J.W. maintained that while these medical studies did not provide an actual etiological link to dementia, the statistics did show increased rates of dementia in patients who suffered from PTSD, which affected the body in much the same manner that anxiety did.  In addition, dementia was also common in patients such as the Veteran who suffered from cerebrovascular disease.  Dr. J.W. explained that it would not be until after death, when an autopsy could be performed, that brain tissue samples could be taken to determine the origin of the dementia.  At this time, he could only base a diagnosis on symptoms development and contributing factors. 

In an October 2013 VA examination report, Dr. Y.S. found that the Veteran's hypertension, coronary artery disease, cerebrovascular disease, kidney disease, and dementia were less likely than not due to service connected disability.  Dr. Y.S. noted that the Veteran had risk factors that favored the development of hypertension, coronary artery disease, and cerebrovascular accident.  These included advanced age (88 years), high BMI (31 as per VMC records) and dyslipidemia.  His hypertension and CVA were likely risk factors for dementia.  Dr. Y.S. maintained that there were many correlations and associations but no definitive link between stress and the development of hypertension per medical literature review.  In review of peer reviewed medical literature it was known that essential hypertension had not been directly related to anxiety or neurosis. While it was well known that stress transiently elevated blood pressure in all individuals (fight or flight response) this was a normal response to catecholamine release and such temporary elevation did not aggravate or cause the underlying condition of hypertension.  Review of literature from peer reviewed journals indicated that there was no evidence to suggest that psychoneurosis caused coronary artery disease, hypertension, chronic kidney disease, CVA, or dementia. There was no medical evidence to suggest that migraine headaches caused hypertension, coronary artery disease, CVA, dementia and chronic kidney disease.  Therefore, it was the opinion of the examiner following medical literature review that the Veteran's coronary artery disease, hypertension, chronic kidney disease, cerebrovascular disease, and/or dementia were less likely than not (50 percent or greater probability) proximately due to or the result of his service-connected TBI with migraine headache and/or psychoneurosis (anxiety state) (now claimed as PTSD).  The rationale was that as described above.  A review of medical literature did not support the hypothesis that psychoneurosis and migraine headaches could cause coronary artery disease, hypertension, chronic kidney disease, cerebrovascular disease, and/or dementia.

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for hypertension, coronary artery disease, cerebrovascular disease, kidney disease, and dementia secondary to service-connected PTSD/TBI with headaches is warranted. 


ORDER

Service connection for hypertension as proximately due to, or the result of, service-connected PTSD/TBI with headaches is granted. 

Service connection for coronary artery disease, including atherosclerosis, as proximately due to, or the result of, service-connected PTSD/TBI with headaches is granted. 

Service connection for cerebrovascular disease as proximately due to, or the result of, service-connected PTSD/TBI with headaches is granted. 

Service connection for kidney disease as proximately due to, or the result of, service-connected PTSD/TBI with headaches is granted. 

Service connection for dementia as proximately due to, or the result of, service-connected PTSD/TBI with headaches is granted. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


